Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rotor heads located at the same level relative to the fuselage must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Svodoba, JR. (US 2006/0266879).
	Regarding claim 1, Svodoba, JR. ‘879 teaches (figures 1-3) a double-blade tandem helicopter/aircraft (10), comprising:
	a fuselage (14) (Para 0017);
	a power system/power plant (27) (Para 0018);
	a control system/ rotation speed control (Para 0024); and 
a lift system comprising two rotor assemblies/rotor wings (28, 30) arranged along a longitudinal direction of the fuselage (Para 0018), each rotor assembly comprising:
a rotor shaft pivotally coupled to the power system/ power plant (27) (Para 0019; power plant (27) is connected to the rotor wings/ assemblies (28, 30) by way of shafts and gear boxes);
a rotor head/central hub (34) fixedly coupled to an upper end of the rotor shaft (Para 0018); and
two blades (32s) arranged around the rotor head in linear configuration (Para 0018).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svodoba, JR. (US 2006/0266879) as applied to claim 1 above, and further in view of Apostolescu (US 2,755,866).

Regarding claim 2, Svodoba, JR. ‘879 teaches (figures 1-3) a double-blade tandem helicopter/aircraft (10), wherein blades (32s) of the two rotor assemblies (28, 30) form the same rotor disk diameter (50, 52) (Para 0018-0019; both rotor assemblies have same blades (32s))
but it is silent about blades of the two rotor assemblies rotating synchronously in opposite directions.
However, Apostolescu ‘866 teaches (figures 1-2) a tandem helicopter wherein the front rotor unit rotate in a clockwise direction and the rear rotor unit rotates in a counterclockwise direction (Col. 7 Lines 1-3). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Svodoba, JR. ‘879 to incorporate the teachings of Apostolescu ‘866 to configure the two rotor assemblies rotating synchronously in opposite direction. One of ordinary skill in art would recognize that doing so would enable anti-torque function performed by the counter-rotating rotors which cancel out each other’s torque.
Regarding claim 4, modified Svodoba, JR. ‘879 teaches (figures 1-3) a double-blade tandem helicopter/aircraft (10), wherein an overlap of rotor discs is formed by the blades of the two of rotor assemblies (Para 0024) but it is silent about an overlap rate of rotor discs formed by the blades of the two rotor assemblies between 30% and 45%. However, It would have been obvious to one having ordinary skill in the art at the time the invention to configure an overlap rate of rotor discs formed by the blades of the two rotor assemblies between 30% and 45% to avoid contact between blades during rotation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svodoba, JR. (US 2006/0266879).
Regarding claim 3, Svodoba, JR. ‘879 teaches (figures 1-3) a double-blade tandem helicopter/aircraft (10), wherein an overlap of rotor discs is formed by the blades of the two of rotor assemblies (Para 0024) but it is silent about an overlap rate of rotor discs formed by the blades of the two rotor assemblies between 30% and 45%. However, It would have been obvious to one having ordinary skill in the art at the time the invention to configure an overlap rate of rotor discs formed by the blades of the two rotor assemblies between 30% and 45% to avoid contact between blades during rotation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 12, Svodoba, JR. ‘879 teaches (figures 1-3) an invention as discussed above in claim 1. Though Svodoba JR. ‘879 is silent about the symmetry characteristics of an airfoil, the blade has either a symmetrical airfoil or an asymmetrical airfoil (those are the only options available when it comes to symmetry characteristic).
Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svodoba, JR. (US 2006/0266879 as applied to claim 1 above, and further in view of Bendix (US 2,414,435).
Regarding claim 5, Svodoba, JR. ‘879 teaches an invention as discussed above in claim 1 but it is silent about the rotor heads located at the same level relative to the fuselage. 
However, Bendix ‘435 teaches (figures 1-3, 10) tandem helicopter with two rotor units 17, 17’) at the same level relative to the fuselage (clearly seen in figure 1) (Col. 3 Lines 43-44). 
Regarding claim 8, Svodoba, JR. ‘879 teaches (figures 1-3) a double-blade tandem helicopter/aircraft (10) according to claim 1, wherein axes of the rotor shafts are located in a longitudinal vertical plane of the fuselage (shafts connects the power plant and the rotor head/ central hub in a longitudinal vertical plane) but it is silent about axes of the rotor shafts parallel to each other and perpendicular to the fuselage.
However, Bendix ‘435 teaches (figures 1-3, 10) tandem helicopter with two rotor units 17, 17’) with shafts parallel to each other and perpendicular to the fuselage (clearly seen in figure 10) (Col. 3 Lines 43-44). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Svodoba, JR. ‘879 to incorporate the teachings of Bendix ‘435 to configure the rotor shafts parallel to each other and perpendicular to the fuselage (axes of rotor shafts pass through respective shafts). One of ordinary skill in art would recognize that doing so would simplify power transmission arrangement.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svodoba, JR. (US 2006/0266879 as applied to claim 1 above, and further in view of Lugg (US 8,845,290).

However, Lugg ‘290 teaches (figure 1) a rigid rotor head (15) comprising a plurality of blades (Col. 4 lines 48-49). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Svodoba, JR. ‘879 to incorporate the teachings of Lugg ‘290 to configure rotor head as a rigid rotor head. One of ordinary skill in art would recognize that doing so would reduce weight and drag of the rotor hub and flapping arm.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svodoba, JR. (US 2006/0266879 as applied to claim 1 above, and further in view of Gilbert et al. (US 3,483,696)
Regarding claim 9, Svodoba, JR. ‘879 teaches (figures 1-3) a double-blade tandem helicopter/aircraft (10) according to claim 1, wherein axes of the rotor shafts are located in a longitudinal vertical plane of the fuselage (shafts connects the power plant and the rotor head/ central hub in a longitudinal vertical plane) but it is silent about axes of the rotor shafts not parallel to each other and intersect below the fuselage.
However, Gilbert et al. ‘696 (figure 1) helicopter (10) with two rotors (11, 12) mechanically rotated by shafts (13, 14) wherein shafts (13, 14) are not parallel (clearly seen in figure 1) (Col. 2 Lines 25-27). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Svodoba, JR. ‘879 to incorporate the teachings of Gilbert et al. ‘696 to configure axes of the rotor shafts not parallel to each other and intersect below the fuselage (axes of rotor shafts pass through .
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svodoba, JR. (US 2006/0266879 as applied to claim 1 above, and further in view of Kuntze-Fechner et al. (US 2010/0303628)
Regarding claims 10-11, Svodoba, JR. ‘879 teaches an invention as discussed above in claim 1 but it is silent about a material of an inner layer of the blade is glass fiber and a material of an outer layer of the blade is carbon fiber.
However, Kuntze-Fechner et al. ‘628 teaches rotor blades constructed in a mixed design/layers of glass and carbon fibers which combines the advantages of both materials (Para 0010). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Svodoba JR. ‘879 to incorporate the teachings of Kuntze-Fechner et al. ‘628 to configure a material of an inner layer of the blade as a glass fiber and a material of an outer layer of the blade as a carbon fiber (there are a finite number of layered options between the glass and fiber). One of ordinary skill in art would recognize that doing so would enhance the strength of the blade as the carbon fiber is stronger than the glass fiber). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        /JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642